    Case 13-35314       Doc 45      Filed 02/11/19 Entered 02/11/19 10:14:26                Desc Main
                                       Document Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                          CASE NO. 13 B 35314
                                                CHAPTER 13
Jean L Mason Thomas
                                                JUDGE CAROL A DOYLE

         DEBTOR                                 NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: WELLS FARGO BANK NA



Final Cure Amount

Court   Claim       Account                                   Claim            Claim        Amount
Claim # ID          Number                                    Asserted         Allowed      Paid

5          4        XXXXXX9517                                $20,771.95       $20,771.95 $20,771.95

Total Amount Paid by Trustee                                                                $20,771.95


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtor


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 13-35314        Doc 45      Filed 02/11/19 Entered 02/11/19 10:14:26              Desc Main
                                      Document Page 2 of 2


                                                                             CASE NO. 13-35314-CAD


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 11th day of February, 2019.


Debtor:                                         Attorney:
Jean L Mason Thomas                             MATTHEW R WILDERMUTH
2610 W. 81st Place                              1900 W 75TH ST
Chicago, IL 60652                               WOODRIDGE, IL 60517
                                                via Clerk's ECF noticing procedures

Creditor:                                       Mortgage Creditor:
WELLS FARGO BANK NA                             WELLS FARGO BANK
ONE HOME CAMPUS                                 % PIERCE & ASSOC
MAC X2302 04C                                   1 N DEARBORN #1300
DES MOINES, IA 50328                            CHICAGO, IL 60602

Creditor:
WELLS FARGO BANK NA
4101 WISEMAN BLVD
MAC T7416-023
SAN ANTONIO, TX 78251

ELECTRONIC SERVICE - United States Trustee


Date: February 11, 2019                                      /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
